478 So. 2d 113 (1985)
Anthony McDONALD, Appellant,
v.
STATE of Florida, Appellee.
No. 85-141.
District Court of Appeal of Florida, Second District.
November 8, 1985.
James Marion Moorman, Public Defender and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee and Katherine V. Blanco, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Chief Judge.
The trial court placed Anthony McDonald on probation for burglary and grand theft and ordered that he pay restitution as directed by his probation officer. From this order, he appeals. We affirm all orders of the trial court except that order directing the appellant to pay restitution as determined by his probation officer.
Section 948.03(1)(e), Florida Statutes (1983), provides that a probationer shall make reparation or restitution "in an amount to be determined by the court." (Emphasis added). It is reversible error for the trial court to delegate a judicial responsibility to a probation supervisor. J.J.S. v. State, 465 So. 2d 621, 622 (Fla. 2d DCA 1985); Fletcher v. State, 405 So. 2d 748, 749 (Fla. 2d DCA 1981). We, therefore, reverse and remand with instructions *114 to conduct an evidentiary hearing to determine the amount and method for the payment of restitution.
Affirmed in part; reversed in part and remanded.
CAMPBELL and HALL, JJ., concur.